DETAILED ACTION
Claims 1-3, 6-11, 13-20, 22-29, 34, and 36 are pending in the present application. Of these, claims 6, 8-11, 22-25, and 34 have been withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office acknowledges that Applicant filed an intervening amended set of claims on February 8th, 2021 after the Office officially mailed the Unity of Invention requirement on January 27th, 2021, and appreciates Applicant’s response taking this into account on page 8 of the election response filed on March 22nd, 2021 and in the latest version of claims filed on March 22nd, 2021.
The Office finds Applicant’s arguments on page 10 persuasive regarding claim 3, however the claim is objected to for not positively reciting the choice of the molten moderator salt located in the inner tubing.
Unity of Invention Election
Applicant's election of Groups I and III with traverse in the Reply filed on 21 October 2019 is acknowledged.  The traversal is on the grounds that: the present claims “comply with Rules 13.1 and 13.2 PCT” and “no prior art is presented by the Examiner” (Remarks Page 8). These traversals not found persuasive.
Ground #1
Applicant quotes from PCT Rule 13.2, “Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features”. However, this does not necessarily imply 
37 C.F.R. 1.475  Unity of invention before the International Searching Authority, the International Preliminary Examining Authority and during the national stage.
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c).
(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
[Emphasis Added]

The Office has not found unity of invention to be present because as stated in Section 7 of the Restriction/Election requirement mailed on January 27th, 2021, two different uses of said product are claimed in Groups II and III. Group II pertains to a method of introducing molten fuel salt into a core container and circulating a molten moderator salt in a heat exchange loop, whereas moderator salt in a core container, and introduces a molten fuel salt in an inner tubing. In addition, Group III circulates a molten fuel salt in the heat exchange loop rather than circulating a molten moderator salt of Group II. Therefore, the methods pertain to two different processes and fall outside one of the five categories of invention cited above that requires “A process…”.
Ground #2
No prior art was presented because it was not deemed necessary. Applicant had already chosen outside one of the five inventive categories. Furthermore, as shown below, prior art is used to reject independent claim 1 and therefore it has been demonstrated that the features of a molten salt fuel and a molten salt moderator are not special technical features.
Conclusion
Non-elected claims 6, 8-11, 22-25, and 34 are withdrawn from further consideration.  The unity of invention requirement is deemed proper and is therefore made FINAL.
	
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.
Specification
The title of the invention, “MOLTEN SALT REACTOR”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOLTEN SALT REACTOR WITH MOLTEN MODERATOR SALT AND REDOX-ELEMENT”.
The abstract of the disclosure is objected to because the abstract contains more than 150 words. National practice provides that the abstract should contain no more than 150 words. See MPEP § 608.01 (b) regarding 37 CFR 1.72 (b).
The disclosure is objected to because of the following informalities:
Claim 3 is objected to because it recites “wherein the inner tubing does not comprise an inlet or an outlet so as to enclose the molten moderator salt”, when the molten moderator salt was not positively recited as being enclosed in the inner tubing in claim 1. Therefore, it is suggested to precede the limitation of claim 3 with, “wherein the molten fuel salt is located in the core container and the molten moderator salt is located in the inner tubing, and …” for increased clarity.
Appropriate correction is required.
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, following the USPGPUB Specification para. 179 (lines 30-31 of page 39 of the Specification as originally filed).  See MPEP § 608.02(g).  
In addition, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The Drawings fail to show from claim 1, “wherein the molten fuel salt is located in the core container and the molten moderator salt is 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “wherein the inner tubing does not comprise an inlet or an outlet so as to enclose the molten moderator salt”.  It is not clearly understood how a molten salt moderator would be arranged if it were enclosed in an inner tubing without comprising an inlet or an outlet. No discussion of this embodiment was found in the original Specification, and no description was found in the Drawings. Therefore, the metes and bounds of the claim are indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2 and 13–14 are rejected under 35 U.S.C. 103 as being unpatentable over Ian Scott*, USPGPUB 20160005497 A1 (hereinafter “Scott”), in view of C. E. Teeter et al*, “Catalog of Nuclear Reactor Concepts”, Vol. 6892, Argonne National Laboratory, 1964 (hereinafter “Teeter”), and further in view of S. Delpech, et al, “Molten fluorides for nuclear applications”, Materials Today, 13(12), 34-41, 2010, (hereinafter “Delpech”). * previously cited
Regarding claim 1, Scott discloses a device adapted for producing energy by nuclear fission, the device comprising 
a core container of a core container material (Fig. 1; para. 34,86: container tank 101 of reactor 100 may be made with of steel lined with graphite or carbon composite), which core container encloses an inner tubing of an inner tubing material (para. 34,72-77: steam tubes 103 and fuel tubes 102 may be made of nickel, molybdenum or their alloys),
the inner tubing and/or the core container having an inlet and an outlet (Fig. 1: water inlet and steam outlet), 
the device further comprising a molten fuel salt with a fissionable material (para. 34: fuel tubes 102 may be filled with molten fuel salt), 

    PNG
    media_image1.png
    526
    686
    media_image1.png
    Greyscale

a molten moderator salt (para. 34: “The coolant can be a wide variety of liquids including water, molten metals, and molten salts”; para. 56: limited moderation may be provided by the coolant salt),
wherein the molten moderator salt is located in the core container and the molten fuel salt is located in the inner tubing, or wherein the molten fuel salt is located in the core container and the molten moderator salt is located in the inner tubing (Fig. 1; para. 34: “The tubes 102 may be filled with molten fuel salt”- the coolant/moderator salt is located  in the core tank container 101 and the molten fuel salt is located in the inner tubing 102).
However, Scott fails to teach the coolant/moderator salt may be a metal hydroxide, and fails to teach a redox element.
Teeter like Scott also teaches a molten salt reactor, and teaches a circulating coolant/moderator, (Teeter pg. 12 1st para.: “instead of a solid moderator, molten sodium hydroxide is used as a moderator, coolant, and reflector”).
(Teeter Id.: the metal hydroxide is sodium hydroxide).
Delpech teaches a redox element (Delpech pgs. 38 2nd col., pg. 40 1st col.: metallic Be or Th is recommended, or a given gas may fix the redox potential and the oxoacidity of the salt used in molten salt reactors),
wherein the redox-element has a reduction potential (Delpech pg. 38:“The potential can be controlled in two ways. The first way is using a reductant”), which is larger than that of the inner tubing material or of the inner tubing material and the core container material, and/or wherein the redox-element is a chemical species which controls the oxoacidity of the molten moderator salt and/or the molten fuel salt (Delpech pgs. 36-37: the redox-element HF/H2 is a chemical species that may be bubbled into the molten salt to control the oxoacidity. From pg. 38, a high HF pressure increases the oxoacidity. Both Scott para. 67 and Delpech pg. 37 Col. 1, refer to the same molten fuel salt UF4 and therefore the art is analogous).
It would have been obvious to one of ordinary skill in the art to apply the known techniques taught by Teeter and Delpech to the base device of Scott. According to Teeter pg. 12 first para., a moderator may behave as a coolant and would therefore perform the function with expected results. Regarding the redox element, according to Delpech pg. 37 Col. 1, the uranium fission products “strongly enhances the corrosion of the structural materials during the reactor’s operating time” and according to pg. 40, under “Conclusion”, “Corrosion may be mitigated by both selecting an appropriate material and controlling the salt chemistry”.

Regarding claim 2, Scott modified by Teeter and Delpech discloses the device according to claim 1, wherein the redox-element is a sacrificial material located on a surface of the inner (Delpech pg. 40 under “Corrosion Prevention”: “material coatings have been proposed to prevent corrosion of structural materials”). Given this finding, one of ordinary skill would have been motivated to apply the known technique of a material coating on the structural material of the inner tubing with the expected result of preventing corrosion.

Regarding claim 13, Scott modified by Teeter and Delpech discloses device according to claim 1, wherein the at least one metal hydroxide and/or the at least one metal deuteroxide comprises a metal chosen from the group of metals comprising alkali metals, alkaline earth metals, or combinations of alkali metals and alkaline earth metals (please refer to claim 1- Teeter teaches molten sodium hydroxide as a salt).

Regarding claim 14, Scott modified by Teeter and Delpech discloses device according to claim 1, however they fail to disclose the concentration of the redox-element is in the range of 1 g/kg to 100 g/kg of the molten moderator salt.
It would have been obvious to one of ordinary skill in the art to apply the known techniques of optimization to the findings of Delpech. Delpech teaches a redox element that interacts with the same type of fuel salt as Scott, and has studied the different mole fractions of flourides in the fuel salt (see for example Fig. 3). Given the objective of minimizing corrosion by controlling the oxoacidity (Delpech pg. 38-40), Scott modified by Teeter and Delpech’s teachings would have been expected to arrive at a similar range. See also MPEP 2144.05 Section II on Optimization of Ranges.

Allowable Subject Matter
Claims 7, 17–20, 26–29 and 36 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests providing a heat exchanger in fluid communication with the inlet and the outlet of the inner tubing so as to define a heat exchange loop for removing heat from the molten fuel salt circulating in the heat exchange loop, and circulating the molten fuel salt in the heat exchange loop so as to control the temperature of the fuel salt in the inner tubing, in combination with all other limitations. Scott does not circulate the fuel salt with a heat exchanger. Dewan teaches circulating a fuel salt with a heat exchanger, but the moderator is specifically not a molten salt so it is not considered combinable. Teeter’s reactor did not reference a heat exchanger. No other molten salt fuel reactor was found teaching a molten salt coolant/moderator satisfying all of the limitations. 
Claims 15 and 16 are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 15, there are no teachings in the prior arts of both a higher melting point for a redox element than a molten salt, with also the redox element present as a suspension of particles having a size in the range of 0.1 mm to 11 mm, in combination with all other limitations including the fuel and moderator compositions. Regarding claim 16, there are no teachings in the prior arts of a molten moderator salt comprising up to 10%(w/w) water. Delpech advises against the use of water altogether because it creates undesirably corrosive HF.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that 
Huang like Delpech teaches coatings for molten fluoride salt corrosion resistance. Related prior arts such as Massie and Dewan were found to teach some features but not a molten salt coolant/moderator. Ho teaches properties of different types of molten salt fuels.

Conclusion
It is suggested to add the allowable limitations of claim 7 regarding circulating the molten fuel salt within the heat exchanger to independent claim 1 in order to distinguish over the prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646